Citation Nr: 0304504	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  02-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for low back injury.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1971 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The claims folder was subsequently 
transferred to the RO in Portland, Oregon.  

The Board notes that, in the March 2002 correspondence 
submitted as a substantive appeal, the veteran's 
representative raised the issue of clear and unmistakable 
error in the March 1972 rating decision.  There is no 
indication from review of the record before the Board that 
the RO has yet addressed that claim.  The matter is therefore 
referred to the RO for adjudication.  


FINDINGS OF FACT

1.  The RO denied service connection for a low back injury in 
a March 1972 rating decision.  The veteran did not initiate 
an appeal of the denial upon notice of the decision. 

2.  The RO found no new and material evidence to reopen the 
claim in rating decisions issued in June 1997 and July 1997.  
The veteran did not initiate an appeal upon notice of either 
denial. 

3.  Evidence received since the July 1997 rating decision is 
new, bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered with all the evidence of record in order the 
fairly adjudicate the merits of the claim.  


CONCLUSIONS OF LAW

1.  The July 1997 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2002).

2.  New and material evidence has been received since the 
July 1997 rating decision and the claim for service 
connection for a low back injury is reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in a May 2001 letter, the RO explained to the 
veteran the VCAA notice and duty to assist provisions, 
including the respective responsibilities of the parties to 
identify and secure evidence, described the types of evidence 
needed to substantiate his claim, and asked him to identify 
or submit additional relevant evidence.  The RO further 
described the evidence needed to prevail on the claim in the 
July 2001 rating decision and March 2002 statement of the 
case.  The Board notes that the statement of the case 
included the pertinent VCAA regulations.  Accordingly, the 
Board finds that the veteran has been afforded all notice 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With respect to the duty to assist, the Board finds that it 
has been satisfied to the extent necessary to dispose of the 
issue presently before the Board.  38 U.S.C.A. 
§ 5103A.   

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a), 3.159(c) (2002).  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Because the instant claim was submitted in November 
2000, the amended regulations are not for application.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis 

The veteran submitted his original claim for service 
connection for a low back injury in October 1971.  The RO 
denied that claim in a March 1972 rating decision.  The 
veteran did not initiate an appeal of the denial upon notice 
of the decision.  The notice letter was sent to the veteran's 
address of record.  There is no indication that it was 
returned as undeliverable or otherwise not received by the 
veteran.  Therefore, the March 1972 rating decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2002).

In rating decisions issued in June 1997 and July 1997, the RO 
found no new and material evidence to reopen the claim.  
Again, the veteran was sent notice of the decisions by letter 
to his address of record.  There is no indication that either 
letter  was returned as undeliverable or otherwise not 
received by the veteran.  He did not initiate an appeal upon 
notice of either denial.  Therefore, these rating decisions 
are also final. Id.  
   
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The Board notes that, in its July 2001 rating decision, the 
RO found new and material evidence had been received and 
reopened the claim, but denied the claim on the merits.  
However, the Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
claim.  

Evidence of record at the time of the July 1997 rating 
decision includes service medical records, VA medical 
evidence, and private medical records.  Evidence received 
since the July 1997 rating decision consists of a private 
medical report and a VA medical opinion.  Both documents 
address the etiology of the veteran's low back disorder.  The 
Board finds that this evidence is new, bears directly and 
substantially on the matter at issue, and is so significant 
that it must be considered with all the evidence of record in 
order to fairly adjudicate the merits of the claim.  
38 C.F.R. § 3.156(a).  Because the evidence is new and 
material, the claim is reopened.  38 U.S.C.A. § 5108.   

However, the Board finds that additional development is 
necessary before proceeding to evaluate the claim on its 
merits.  Therefore, the Board is undertaking such development 
pursuant to authority granted 38 C.F.R. § 19.9(a)(2) (2002).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. § 
20.903 (2002).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.




ORDER

As new and material evidence has been received, the claim for 
service connection for a low back injury is reopened.  To 
that extent, the appeal is granted. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

